


110 HR 2121 : To modify a land grant patent issued by the

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2121
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To modify a land grant patent issued by the
		  Secretary of the Interior.
	
	
		1.Amendments to land grant
			 patent issued by Secretary of the InteriorPatent Number 61–2000–0007, issued by the
			 Secretary of the Interior to the Great Lakes Shipwreck Historical Society,
			 Chippewa County, Michigan, pursuant to section 5505 of division A of the
			 Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat.
			 3009–516) is amended in paragraph 6, under the heading subject also to the following
			 conditions by striking Whitefish Point
			 Comprehensive Plan of October 1992, or a gift shop and inserting
			 Human Use/Natural Resource Plan for Whitefish Point, dated December
			 2002, permitted as the intent of Congress.
		
	
		
			Passed the House of Representatives July 10,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
